[] News Release TSX:RMX | NYSE Amex:RBYSeptember 14, 2009 Rubicon Hits Significant New High-Grade Gold in Drilling Southwest of F2 Gold Zone, Red Lake, Ontario - 0.40 oz/ton gold over 147.3 feet, including 0.83 oz/ton gold over 59.0 feet - - includes very highgrade sections of 3.25 oz/ton gold over 6.6 feet and 3.82 oz/ton gold over 4.9 feet - Rubicon Minerals Corporation (RMX.TSX:RBY.NYSE-AMEX) is pleased to provide an update of its drilling at its 100%-owned Phoenix Gold Project, located in the heart of the prolific Red Lake Gold District of Ontario. Drill hole 122-10, collared underground from the 122-metre level, has returned a significant interval of 0.40 oz/ton gold over 147.3 feet (13.7 g/t gold over 44.9 metres) including a higher grade section of 0.83 oz/ton gold over 59.0 feet (28.4 g/t gold over 18.0 metres) at a vertical depth of 2208 feet (673 metres) (see Table 1 and Figures 1 and 2, below). These intervals include bonanza grade sections of 3.25 oz/ton gold over 6.6 feet (111.5 g/t gold over 2.0 metres) and 3.82 oz/ton gold over 4.9 feet (130.9 g/t gold over 1.5 metres). Visible gold mineralization occurs in quartz veins, stockworks, breccias and in altered host rocks that closely resemble the best mineralized sections previously documented within the core of the F2 Zone located approximately 200 metres to the northeast (Figures 1 and 2). “This impressive intercept opens up a new and large target area southwest of the F2 Zone and is one of our best holes drilled to date. Our current 9X drill program has been very successful to date in showing that the F2 system is growing and is displaying all of the key geological components documented in the core of the F2 Zone.” said David Adamson, President and CEO. Five drill rigs are currently in operation on the project, three on surface and two from underground on the 122-metre level. Prior to this program, the company had drilled approximately 65,000 metres on the high-grade F2 Zone since its discovery in March, 2008 (see numerous releases from March 12, 2008 onwards and www.rubiconminerals.com for further details). On March 30, 2009, Rubicon announced an 80,000-metre drill program designed to expand the known extent of the F2 Zone gold system. This planned drill program is testing a 1200-metre by 1600-metre target area, and is referred to as the ‘9X drill plan’ as outlined in Figures 1 and 2. Table 1: Assay Results Hole Depth to centre of Intercept (m) Gold (g/t) Metres Gold (oz/t) Feet F2-74 no significant assays F2-75 no significant assays 122-7B 122-10 incl. Or Or Or Holes with the prefix ‘122’ were drilled from underground, all other holes are drilled from surface. Assays are uncut. Results satisfy the following criteria: >10.0 gram gold x metre product and >3.0 g/t gold. Anomalous means at least one intercept >2.5g/t gram gold x metre product and greater than 2.0 g/t gold.
